Adams, J.
The question certified is in these words:
“Does the borrowing by the plaintiff, of said Jamison, money to pay the existing indebtedness of the plaintiff, relying upon the payment of said subscriptions tó pay said borrowed money, create any new or additional consideration sufficient to enable the plaintiff, in law, to enforce the collection of said subscription paper?”
Whether the contract imports a consideration in such sense that the defense of a want of consideration should have been raised by answer, we do not determine. It was held in Trustees v. Garvey, 53 Ill., 104, that the borrowing of money to pay a pre-existing indebtedness, in reliance upon a subscription like the one in question, -was a consideration sufficient to support the contract of subscription. Our attention has been called to no case which holds otherwise. While the question as an original one might not be entirely free from doubt, we are disposed to follow the decision above cited.
Affirmed.